This is an appeal on questions of law from the Common Pleas Court of Montgomery County which rendered a judgment on a verdict returned in favor of the defendant.
The plaintiff assigns as error that the judgment is against the manifest weight of the evidence and that the court erred in its charge to the jury.
The plaintiff brought an action to recover $2,512 for board, laundry and nursing furnished the defendant. The evidence shows that the plaintiff and her husband and the defendant lived as one family in the residence owned by the defendant, and that the plaintiff and her husband occupied the greater portion of the residence under a rental agreement. The plaintiff contends that after she moved into the residence the defendant agreed to compensate her for board, laundry and nursing. The defendant denies this charge and contends that such services were agreed to be furnished by the plaintiff as part of the rental.
The principal issue involved was one of fact for the determination of the jury. The jury resolved this issue in favor of the defendant. There was ample evidence to support the verdict and judgment. We find no error in the charge to the jury on the matter of which the plaintiff complains. As we find no error in the record prejudicial to the plaintiff, the judgment is affirmed.
Judgment affirmed.
MILLER, P.J., HORNBECK and WISEMAN, JJ., concur. *Page 129